Citation Nr: 0403307	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-05 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 6, 2002, 
for the grant of entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1958 to November 
1982.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO granted entitlement to a TDIU and 
assigned an effective date of June 6, 2002.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In an August 14, 2002, decision, a Decision Review Officer 
(DRO) granted entitlement to a TDIU, effective June 6, 2002, 
the date of receipt of the claim.
Prior to this grant, however, the veteran raised a claim of 
clear and unmistakable error (CUE) in an October 1998 rating 
decision that denied entitlement to a TDIU.  See VA Form 21-
4138, Statement in Support of Claim, received June 6, 2002.

The CUE claim is inextricably intertwined with the earlier 
effective date issue under appeal.  See Smith v. Gober, 236 
F.3d 1370, 1372 (2001); Hoyer v. Derwinski, 1 Vet. App. 208 
(1991); Harris v. Derwinski, 1 Vet. App. 180 (1991).  That 
is, a favorable decision on the CUE claim could potentially 
result in an earlier effective date for the grant of TDIU, 
rendering the current appeal moot.  As the RO has not yet 
adjudicated the CUE claim, this issue must be remanded for 
consideration by the agency of original jurisdiction, and the 
earlier effective date claim will be held in abeyance pending 
this adjudication.  See 38 U.S.C.A. §§ 7104, 7105 (West 
2002).



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must adjudicate the veteran's 
claim of CUE in an October 1998 rating 
decision that denied entitlement to a 
TDIU.  He and his representative should 
be notified of this decision and of his 
appellate rights. The veteran and his 
representative are hereby notified that 
the Board does not have jurisdiction to 
review an issue unless VA receives a 
timely notice of disagreement and 
substantive appeal.  See 38 U.S.C.A. 
§ 7105(a) (West 2002).

2.  With respect to the claim for an 
earlier effective date for a TDIU, the RO 
must provide the veteran appropriate 
notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5103, 5103A (West 2002) 
and 38 C.F.R. § 3.159 (2003).  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The RO should then readjudicate the 
claim for an earlier effective date for a 
TDIU.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC). The veteran should then be given 
the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



